Citation Nr: 0315585	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) rated as 
70 percent disabling prior to September 26, 1997. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


 



INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.

By a June 1996 RO decision, service connection for PTSD was 
granted and a 30 percent rating was assigned effective March 
4, 1996.  By a June 1996 RO decision, an earlier effective 
date of July 14, 1995, was assigned for PTSD.  By an August 
1997 RO decision, the rating for PTSD was increased from 30 
to 50 percent, effective July 14, 1995.  In March 2001, the 
Board of Veterans' Appeals (Board) granted an increased 
rating from 50 to 70 percent for PTSD for the period from 
July 14, 1995, to September 25, 1997.  Thereafter, the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In May 2001, the Court vacated the Board's 
decision to the extent that it denied a rating in excess of 
70 percent for PTSD, and remanded the matter back to the 
Board for readjudication.  In August 2002, the Board directed 
that further evidentiary development be completed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

There is no indication that the veteran has ever been 
provided with a VCAA letter that is specific to his claim.  
He has never been notified regarding what evidence it is his 
responsibility to submit, and what evidence will be obtained 
on his behalf by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, he must be afforded an opportunity 
to submit this evidence.  Therefore, the Board finds it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In addition, the record reveals that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  SSA records are not currently associated with the 
claims folder and should be obtained.  Id.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A VCAA letter must be 
issued.

2.  The veteran is informed that if he 
has relevant evidence, he must submit 
it.  If there is evidence disclosing 
the degree of impairment prior to 
September 26, 1997, he must submit that 
evidence.

3.  The RO should address the issue of 
entitlement to a total rating for 
compensation on the basis of individual 
unemployability for the period prior to 
September 26, 1997.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


